DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 29 June 2020. Claims 35-60 are currently pending.
Drawings
	The drawings received on 29 June 2020 are accepted by the examiner.
Claim Objections
Claim 43 is objected to because of the following informality:
In line 2, it appears that the phrase “the regional material strength” should read “a regional material strength.”
Claim 52 is objected to because of the following informality:
In line 2, it appears that the phrase “a user” should read “the user.”
Claim 55 is objected to because of the following informality:
In line 1, it appears that the phrase “to generate signals” should read “to generate one or more signals.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-41, 45-54 and 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent 8,894,654).
	Anderson discloses (as to claim 35) a method comprising penetrating a tissue (i.e. bone, see column 4, lines 42-43) with a working tool (110) of an instrument (10); using a sensor (i.e. sensor incorporated into 236) of the instrument to generate in real-time one or more torque signals related to torque of the working tool (see column 14, lines 37-51); communicating the one or more torque signals from the sensor to a controller (i.e. controller incorporated into 236) (see column 14, lines 37-51), processing the one or more torque signals received into one or more processed signals representative of torque, energy, power or a combination thereof (see column 14, lines 37-51); and displaying (i.e. via a display incorporated into 236) the one or more processed signals to a user (see column 14, lines 2-28), wherein (as to claim 36) the method further comprises determining (i.e. via the controller), based at least on the energy, a regional material strength of the tissue (see column 14, lines 37-51), wherein (as to claim 37) the one or more torque signals are capable of representing a regional material strength of the tissue (see column 14, lines 37-51), wherein (as to claim 38) the instrument further comprises one or more motors (30 and 60) housed in a body (20) of the instrument, wherein (as to claim 39) the method further comprises driving the working tool to penetrate the tissue by a rotational drive (60) motor having a drive shaft (80), wherein (as to claim 40) the rotational drive motor and drive shaft are part of a motor sub-assembly (i.e. assembly defined by 30, 60, 220 and 236) comprising the sensor and a motor mount (220), wherein (as to claim 41) the method further comprises suspending the motor sub-assembly between a bearing 280) at a front end (i.e. end adjacent 280 as best seen in Figure 4) of the body, and the motor mount coupled to a rear end (i.e. end defining 340 as best seen in Figure 4) of the body such that the sensor is positioned between the rotational drive motor and the motor mount and does not contact the body directly (see column 13, lines 66-67 referring to the placement of 236 in a space within the body), wherein (as to claim 45) penetrating a tissue with a working tool comprises creating a pilot hole in the tissue with the working tool (see column 21, line 65 – column 22, line 9), wherein (as to claim 46) the method further comprises providing real-time depth control to mitigate inadvertent plunge of the working tool based on the one or more processed signals displayed to the user (see column 3, line 44 – column 4, line 6), wherein (as to claim 47) the method further comprises an axial drive motor (30) operatively coupled to one or more guides (e.g. 170, 240, 300 and 302), wherein (as to claim 48) the one or more guides comprises a guide harp (i.e. harp defined by 300 and 302) having a distal guide element (i.e. element defined by circular portion of 302 connected to 170 as best seen in Figure 4) capable of receiving the working tool therethrough (reception as best seen in Figure 4), wherein (as to claim 49) the method further comprises using the axial drive motor to withdraw in a proximal direction (i.e. direction denoted by P as best seen in Figure 4) the distal guide element revealing a length (i.e. length as best seen in the transition from Figure 3 to Figure 4) of the working tool extending beyond a distal engagement end (i.e. left-most end of distal guide element as best seen in Figure 2) of the instrument, wherein (as to claim 50) the method further comprises measuring in real-time a depth (i.e. depth denoted by extend of 110 located past 170 as best seen in Figure 4) of the working tool into the tissue based on a distance of proximal withdrawal (i.e. withdrawal as best seen in the transition from Figure 3 to Figure 4) of the distal guide element (see column 13, line 61 – column 20, line 27), wherein (as to claim 51) the method further comprises using the one or more axial force sensors to sense a force on at least one of the guide harp and the working tool (see column 17, lines 29 – column 18, line 17), wherein (as to claim 52) the method further comprises displaying in real-time data from the one or more axial force sensors to the user (see column 18, lines 23-26), wherein (as to claim 53) the method further comprises using a first axial force sensor to measure a force applied to the guide harp (i.e. distal end of tool guide, see claim 16) and using a second axial force sensor to measure a force applied to the working tool (see claim 16), wherein (as to claim 54) penetrating a tissue comprises penetrating a joint (see column 5, lines 1-29), and the method is performed without fluoroscopy (i.e. the disclosure of Anderson is silent to the use of fluoroscopy, it is therefore the examiner’s position that the method is performed without fluoroscopy), wherein (as to claim 59) the sensor is a torque sensor or a force sensor (see column 14, lines 37-51), and wherein (as to claim 60) the working tool comprises a drill bit, a saw, a burr, a reamer, a cutting element, or a driving element (see column 8, lines 61-67) (see Figures 1-9, and column 4, line 42 – column 22, line 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,894,654), as applied to claim 35 above, in view of Minguez (“The Work-Energy Theorem and the First Law of Thermodynamics”).
Anderson discloses wherein (as to part of claim 42) the instrument is used to sense torque signals to obtain energy (see claim 1), wherein (as to claim 43) the method further comprises providing on a display (i.e. display incorporated into 236) information relating to a regional material strength of the tissue (see column 14, lines 2-51), and wherein (as to claim 44) the regional material strength of the tissue provides information regarding whether the tissue is osteoporotic (see column 18, line 60 – column 19, line 15).
Anderson discloses the claimed invention except for (as to the remainder of claim 42) transforming the one or more torque signals received from the sensor by the controller into energy using the work-energy theorem.
	Minguez teaches the use of the work-energy theorem to calculate the energy (i.e. kinetic) performed by a system as a function of the total work done (see pages 1-6). One having ordinary skill in the art would recognize that the total work done can be represented as a function of torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with transforming the one or more torque signals received from the sensor by the controller into energy using the work-energy theorem in view of Minguez in order to provide an obvious, well-known means for representing energy as a function of torque/work.
Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent 8,894,654), as applied to claim 35 above.
Regarding claims 55-57, Anderson discloses wherein (as to part of claim 55) using a sensor to generate one or more signals related to torque of the working tool comprises sensing torque along an axis (e.g. axis defined along 110, column 13, line 61 – column 20, line 27), wherein (as to part of claim 56) the method further comprises displaying the torque along an axis (e.g. axis defined along 110, see column 13, line 61 – column 20, line 27), and wherein (as to claim 57) the method further comprises detecting a rise in slope (i.e. torque) of the axis (see column 13, line 61 – column 20, line 27), 
	Anderson discloses the claimed invention except for wherein (as to the remainder of claim 55) the sensor measures the torque in an x-axis, a y-axis, and a z-axis, simultaneously, and wherein (as to the remainder of claim 56) the display providing the torque in the x-axis, the y-axis, and the z-axis.
Anderson teaches that any number of sensors and a variety of alerts or graphical information can be used singly or in combination as is known in the art (see column 18, lines 40-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with using the sensor to measure the torque in an x-axis, a y-axis, and a z-axis, simultaneously, and wherein the display provides the torque in the x-axis, the y-axis, and the z-axis in view of Anderson in order to provide the desired degree and precise, real-time monitoring of the mechanical operations of the system.	
Regarding claims 58, Anderson discloses the claimed invention except for redirecting an angle of the working tool while penetrating the tissue based on the detected rise in slope.
However, Anderson teaches that the method can further include adjusting movement of the working tool to avoid tissue damage and alerting a user of a change in axial force against the field of bone using a signal (see column 3, lines 46-51). Furthermore, Anderson teaches the instruments being capable of controlling, for example, axial feed rate, motor RPM, and engagement of the work to allow a user to avoid certain unsafe instrument situations (see column 14, lines 54-56). One having ordinary skill in the art would recognize that these teachings allow for adjusting the angle of the working tool based upon information received from the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Anderson with redirecting an angle of the working tool while penetrating the tissue based on the detected rise in slope in order to avoid unnecessary tissue damage and unsafe instrument situations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775